Citation Nr: 1811447	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for medial meniscal tear, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 2002 to June 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's appeal was remanded by the Board in March 2014 and December 2016 for further evidentiary development.  At the time of the prior Board remands, several other rating issues were on appeal.  The only issue remaining is that of the appropriate rating for the left knee disability.


FINDING OF FACT

Throughout the pendency of this claim the Veteran has experienced painful motion in his left knee limiting flexion to 120 degrees at worst, but the disability is not manifested by limitation of extension, ankylosis, recurrent subluxation or lateral instability, frequent episodes of locking, pain and effusion into the joint, or involvement of the tibia and fibula or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for medial meniscal tear, left knee, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45(f), 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected left knee disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a rating in excess of 10 percent for his service-connected medial meniscal tear, left knee.  He was initially awarded service connection for this disability by way of a September 2006 rating decision.  An initial noncompensable rating was assigned.  The Veteran filed this claim for an increased rating in January 2008 and a 10 percent rating was assigned by way of the June 2009 rating decision on appeal.  

The 10 percent rating for the Veteran's left knee disability is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board will evaluate the appropriate rating under all rating criteria pertaining to the knee.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Again, in this case, the Veteran filed his increased rating claim in January 2008.  VA clinical records within the claims file show ongoing reports of knee disorders, but do not include comprehensive evaluations of the knee referencing the details needed for application to the rating criteria.  The Veteran, however, was afforded several comprehensive VA examinations, which are discussed below.

At the time of his June 2009 VA examination, the Veteran reported increasing symptoms with activities involving the left knee, including intermittent pain with ambulatory activities.  He reported occasional swelling, but no locking.  During flare ups of pain, he reported working through the pain without medication and the symptoms would ease over short periods of time.  Functional restrictions included limitation of recreational activities.  No surgeries, use of cane or brace, or incapacitating episodes were reported.  Physical examination revealed the Veteran walking with an normal gait and a normal appearance of the knee, without redness, swelling, heat or tenderness.  The joint line was nontender and the ligaments were tight to stress testing in all directions without evidence of laxity.  Range of motion testing revealed the Veteran could extend to 0 degrees with flexion to 125 degrees without pain.  Mild crepitus was noted on palpation, but there was no appreciable laxity.  The examiner noted that there was no additional weakness, fatigability, dyscoordination or additional restricted range of motion or other functional impairment following repetitive stress testing.  Although there was no x-ray evidence of arthritis, following this examination, the RO awarded the 10 percent rating presently assigned in order to compensate the Veteran for the painful limited motion of the knee, a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In April 2011, the Veteran reported that his knee disability impacts his ability to stand long periods of time while working.

The Veteran was again afforded a VA examination in May 2014.  At this time, he again reported daily pain in his knees, with occasional increases in the pain, but no increases that put him down where he cannot function.  He again reported working through the pain and dealing with it, shifting his weight to rest the knee.  The Veteran reported no flare ups that impact the function of the knee.  Range of motion at this time was extension to 0 degrees without pain, and flexion to 120 degrees, with pain beginning at 120 degrees.  The range of motion was unchanged after repetitive testing.  Functional limitations were described as less movement than normal and pain on movement.  The Veteran reported being unable to ride a stationary bike or do squats, but being able to swim, jog some on the treadmill and lift weights.  Muscle strength testing and joint stability testing were normal and there was no patellar subluxation/dislocation.  X-ray examination at that time did not reveal degenerative or traumatic arthritis.  The Veteran reported working at Tyson on the line cutting chicken.  He reported having to sit down and rest every so often.

Most recently, the Veteran was examined in April 2017.  The Veteran reported that since the last examination he had experienced continued pain in his left knee and that he takes ibuprofen naproxen for relief.  He reported having to quit his last job due to its requirement of standing for eight to ten hours per day.  The Veteran described flare ups as pain lasting all day, approximately fifteen days out of each month.  He again reported working through the pain, walking or standing as needed.  The Veteran reported he is not limited in standing or walking and is able to squat, but has difficulty getting up.  He reported being able to walk one to two flights of stairs.  Range of motion at this time was the same as the prior examination, ranging from 0 degrees to 120 degrees.  Mild tenderness was observed in the medial lateral area of the knee.  There was no evidence of pain on weight bearing and no crepitus.  To the extent the Veteran reported pain with weight bearing, the examiner noted that there was no functional loss associated with the pain.  The examiner noted that there was no additional loss of function or loss of range of motion with repetitive testing.  The examiner indicated an inability to comment on whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-up, because the Veteran's reported history was not specific enough to determine this.  However, the Board again notes that the Veteran has consistently reported flare-ups consisting of pain, which require him to sit and rest, but which he consistently reported working through.  Muscle and joint stability testing was normal.

In sum, the Veteran is not entitled to more than a disability rating of 10 percent for the left knee on the basis of limited motion.  No examination or treatment record from this period of appeal evidences that extension was limited, as he was able to consistently extend to 0 degrees.  No loss of extension was demonstrated on repetitive testing.  Moreover, the Veteran's right knee flexion was noted, at worst, to be to 120 degrees with pain beginning at 120 degrees.  Although x-ray evidence did not document arthritis, the RO awarded the currently assigned 10 percent rating based upon the pain limiting the left knee flexion albeit not to a compensable level under Diagnostic Code 5260.  There is no basis to assign more than a 10 percent rating for the left knee on the basis of limitation of motion.

The Board has considered the Veteran's complaints of pain and finds they are consistent with the symptoms found on examination.  However, he has been compensated for this painful motion in the 10 percent rating presently assigned for the knee.  The functional loss-including during flare-ups-associated with the pain has been considered within the assignment of the 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca, 8 Vet. App. 202 (1995).

Further, he has not alleged and the record does not show that he has recurrent subluxation or lateral instability, or frequent episodes of locking, pain and effusion into the joint so a higher rating is not warranted under either Diagnostic Code 5257 or 5258.  There is no suggestion of symptomatic removal of semilunar cartilage such that a higher rating is not warranted under Diagnostic Code 5259.  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered whether there is any other basis for granting a higher rating for the left knee disability for any portion of the period on appeal, but has found none.  Although the Board is sympathetic to the Veteran's claim, taking all of the relevant evidence of record into account, the preponderance of the evidence is against an increased rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, although the Veteran reported at his most recent VA examination that he had to quit his job at the Tyson plant due to his inability to stand eight to ten hours per day, he did not suggest that he would be unable to obtain other substantially gainful employment.  There is no suggestion in the record that his left knee disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.



ORDER

Entitlement to a rating in excess of 10 percent for meniscal tear, left knee, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


